Mr. Chief Justice Shepard
delivered the opinion of the •Court:
We are of the opinion that this judgment must be reversed upon the grounds that will be stated briefly as the conditions per*190mit, without undertaking a separate discussion of the errors that have been assigned upon the numerous exceptions taken on the trial.
The motion on behalf of the wife, Julia A. Rheam, for an instruction to the jury to return a verdict in her favor, should hav<* .been granted. Aside from the fact that she had an interest in the lot, it does not appear that she had any connection with the subject-matter of the action. It is not pretended that she undertook to have the house erected, or invited any bid therefor. Nor is there any evidence tending to show that she entered into any contract with plaintiff, that she undertook to pay him anything, or that she assumed any liability for contracts or promises that her husband may have made. Assuming that a married woman may be separately bound by a contract made on her behalf by an authorized agent, such agency is not implied from her relation to her husband, or from the further fact that he may have undertaken an enterprise with a view to her benefit also. Surely, the husband may enter into a contract, having in view the ultimate benefit of his wife as well as himself, without thereby bringing her under a legal obligation. It is incumbent upon the other contracting party, if not satisfied with the husband’s responsibility, to secure that of the wife in some way recognized by the law.
After refusing the instruction to return a verdict for each defendant, the case was submitted to the jury upon the theory that there was sufficient evidence from which they might deduce the. inference that the contract with Plager, which the plaintiff called for and read, was a mere form or pretense, not intended in good faith to operate as an independent contract for the complete erection of the house, and that Plager was, therefore, nothing more, in fact, than a mere superintendent for the owners and real builders. In this view of the tendency of the evidence, the court should, at least, have charged the jury that the legal effect of the accepted bid was to make Plager an independent contractor for the erection of the house, according to the plans and specifications, at the price stipulated. The contract was in writing, and it was for the court to declare its meaning and legal *191effect, when requested so to do, and not leave it to the determination of the jury. And then the jury should have been charged that this contract relation so created made a prima facie case entitling the defendants to' a verdict, unless they should believe from the evidence that it was not a bona fide contract, but a mere form intended to conceal the real relations of the parties.
In our opinion, however, the evidence on behalf of the plaintiff, assuming its truth and giving him the benefit of every inference fairly deducible therefrom, was not legally sufficient to warrant the submission of the issue to the jury at all.
It is evident from the testimony of Plager, who was called by the plaintiff, that his bid was made and accepted in good faith,that he invited bids from subcontractors for parts of the work, and went about the performance of his contract until his failure in August, 1903. It is also evid.ent that the plaintiff regarded him as the contractor. He submitted his bid to Plager, received his acceptance, and required no acceptance or guaranty from the defendants. His receipts for money were given to Plager. As late as August 21, 1903, some time after his work had been done and Plager had failed, his attorney wrote toRheam, saying that unless his debt should be promptly paid he would proceed to enforce a mechanic’s lien for the value of his labor and materials furnished “under and by virtue of a contract with William S. Plager, original contractor with owner.” He had then exhausted all ordinary means to secure payment from Rheam, and knew as much at the time as he did when he testified of the actual relations of Plager and Rheam. Other subcontractors who testified for the plaintiff understood that Plager was an independent contractor, and made their bids to him. The circumstances that Rheam wras a constant visitor, watching the progress of the work and raising frequent objections to the character of the materials, do not of themselves, or in combination with others, warrant the inference of a fact in opposition to or inconsistent with the facts before mentioned. It was clearly within the right of the owner to ascertain if the work of contractor and subcontractors was being done in accordance with the plans and specifications, and it was reasonable *192to exercise that right. Regarding his objection to the Indiana limestone and its substitution by brownstone, the inference is that the latter, and not the former, was required by the specifications, in the absence of proof to the contrary. Again, it does not appear that the first plumber engaged by Plager was not objected to on the ground of incompetencv or inability to furnish the necessary materials. The circumstance that Rheam guaranteed the payment for the materials furnished by the dealer to the second plumber bears, if anything, in favor of the defendant, rather than the plaintiff. The dealer, acting upon the assumption that Plager was an independent contractor, and not the superintendent and agent of the owner, was not satisfied to ■credit Plager, and therefore required the owner “to stand for it.” The same course was open to the plaintiff. There was nothing unreasonable or so unusual in the owner’s conduct as to warrant an inference that he was concealing his true relations with Plager from the public. Strong reliance is placed upon the ■following circumstance: Plaintiff testified that some time after the 11th of July he asked Rheam for payment, and Rheam said, “I will stand responsible for it; you finish your work, and get ■an order, and I will pay you.” Another witness gives the date ■of this statement as in the fall of 1903. If the first is correct, Plager had not then abandoned the contract; if the latter, then ’he had abandoned it some time before. An any rate, the work for which plaintiff has sued had then been done.
It is more reasonable to suppose, from the reference to Plager and the order from him, that the date given by plaintiff himself ■is the correct one. As this was not introduced as evidence of a ¡special promise to pay, on which the action was based, but as a ■circumstance bearing on the true relation of defendant and Plager, it is unnecessary to consider the objections of the de■fendant that it was a verbal promise to pay the debt of another, as well as without valuable consideration to support it. Oon•sidered as such a circumstance, it is entitled to no weight. It simply shows, on the one hand, that plaintiff was trying to get 'his money, and, on the other, that the defendant, his relations ■with Plager not being then severed, was willing to pay him, as *193he had done others, on the strength of his obligation to Plager. Plaintiff had not then completed his contract by building the pillars of the porch, nor has he ever done so. Subsequently, and without this completion, he obtained an order from Plager, which the defendant refused to honor. In this connection it is to be remembered that defendant’s testimony to the effect that ho owed Plager nothing, and that he was compelled to pay out more money to complete the house than Plager’s contract called for, was not denied by Plager, who had the opportunity to do so, if untrue. Contracts for the erection of houses would be of little or no protection to the owners of property if they could be overturned by evidence of the character relied on by the plaintiff.
Por error in not instructing the jury to return a verdict for ¡both defendants, the judgment will be reversed, with costs, and the cause remanded for further proceedings not inconsistent with this opinion. It is so ordered. Reversed.